            Case 4:18-cr-00040-BMM Document 61 Filed 06/22/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR 18-40-GF-BMM

               Plaintiff,

      vs.                                        FINAL ORDER OF FORFEITURE

JONATHON ROBERT BLACK, JR.,

               Defendant.


       THIS MATTER comes before the Court on the United States’ Motion for

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

       1.       The United States commenced this action pursuant to 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.

       2.       An Amended Preliminary Order of Forfeiture was entered on May 20,

2020. (Doc. 52).

       3.       All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 58-

1).

       4.       It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.




                                             1
        Case 4:18-cr-00040-BMM Document 61 Filed 06/22/20 Page 2 of 2


      IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. §924(d), and Rule 32.2, Federal Rules

of Criminal Procedure, free from the claims of any other party:

         • Marlin .22 caliber, Glenfield Model 60 rifle with serial number
           23353459;

         • One (1) .22 caliber live round;

         • One (1) spent .22 cartridge; and

         • Empty brown leather rifle case.

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 22nd day of June 2020.




                                         2
